           Case 1:13-cr-00378-AJN Document 220
                                           218 Filed 08/05/21
                                                     08/02/21 Page 1 of 4
                                                                        1




                 ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                      Attorneys at Law
                                100 Lafayette Street, Suite 501                            8/5/21
                                    New York, NY 10013

Franklin A. Rothman                                                              Tel: (212) 571-5500
Jeremy Schneider                                                                 Fax: (212) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo

                                                             August 2, 2021
VIA ECF

Hon. Alison J. Nathan
United States District Court
United States Courthouse
40 Foley Square
New York, New York 10007

                      Re: United States v William Tucker
                          Ind #: 13-CR-378 (AJN)

Dear Judge Nathan:

     With respect to the motion filed July 26, 2021 in this matter,
Exhibit G to the Declaration of this writer inadvertently contained
the wrong two pages of the PSR, instead of the two intended pages
from that document. I attach hereto the corrected exhibit, and
respectfully request permission of the Court to substitute the
attached for that which was filed, and to have the original Exhibit
G withdrawn and completely disregarded. I apologize to the Court
and the government for this inconvenience.
                                                  SO ORDERED.
     Thank you very much for your attention.

                                                             Sincerely,

                                                             Robert A. Soloway

                                                             Robert A. Soloway                   8/5/21
RAS:sc
Case
 Case1:13-cr-00378-AJN
      1:13-cr-00378-AJN Document
                         Document218-1
                                  220 Filed
                                       Filed08/05/21
                                             08/02/21 Page
                                                       Page21ofof43




              Exhibit G
     Case
      Case1:13-cr-00378-AJN
           1:13-cr-00378-AJN Document
                              Document218-1
                                       220 Filed
                                            Filed08/05/21
                                                  08/02/21 Page
                                                            Page32ofof43




                                                                                                  P66319

                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

                        PRESENTENCE INVESTIGATION REPORT

 UNITED STATES OF AMERICA                               Docket N0.: 0208 1:13CR00378-004(AJN)




                                              vvvvvvv
                  VS.




       WILLIAM TUCKER                                   Sentence Date: 07/29/2014


Prepared for:           Honorable Alison 1. Nathan
                        U.S. District Judge

Prepared by:            Selwyn F. Fodcringham, Jr.
                        Senior USPO
                        212-805-5159
                        selwynwfoderingham@nysp.uscourts.gov

Assistant U.S. Attorney                                    Defense Counsel
Edward Arthur Imperatore                                   Richard Harris Rosenberg
One Saint Andrew's Plaza                                   217 Broadway
New York, NY 10007                                         Suite 707
(212)-637—2327                                             New York, NY 10007
edward.imperatore@usdoj. gov                               (212)-586~383 8
                                                           richrosenberg@msn.com

Offense:                Count I:
                        Conspiracy to Distribute and Possess with Intent to Distribute Narcotics
                        21 U.S.C. § 846, 21 U.S.C. § 841(b)(l)(B) (lesser included offense)
                        5 years to 40 years‘ imprisonment/4 years up to lifetime supervised
                        release/$000,000.00 line/$100.00 special assessment
                        (Class B Felony)

                        Count 2:
                        Conspiracy to Commit a Hobbs Act Robbery
                        18 U.S.C. § 1951, Not more than 20 years’ imprisonment/Up to 3 years"
                        supervised release/$250,000.00 ﬁne/$100.00 special assessment
                        (Class C Felony)


Release Status:         Arrested on 4/22/13, and detained since said date.



Date Report Prepared: 7/2/14                                                 Date Report Revised: 7’22/ 14
       Case
        Case1:13-cr-00378-AJN
             1:13-cr-00378-AJN Document
                                Document218-1
                                         220 Filed
                                              Filed08/05/21
                                                    08/02/21 Page
                                                              Page43ofof43




Tucker, William                              6          P66319 — Foderingham, Jr., Selwyn F.

10.   On January 29, 2014, DONALD GUNTHER (P663l3/S. Foderingham) pleaded guilty to
        unt 2 (Conspiracy to Commit Hobbs Act Robbery) of 13 CR 378-OS(AJN) before the
      Honorable Alison J. Nathan. Sentencing is scheduled for August l5, 2014.

ll.   On July 24, 2013, LEROY CAMPER (P66320/M. Fisher) pleaded guilty to Count 1
      (Conspiracy to Distribute and Possess with Intent to Distribute Cocaine and Heroin).
      Count 2 (Conspiracy to Commit Hobbs Act Robbery). and Count 3 (Using and Carrying
      a Firearm during and in Relation to a Drug Trafficking Crime and Hobbs Act Robbery)
      of 13 CR 378-04(AJN) before the Honorable Alison J. Nathan. Sentencing is scheduled
      for July 3 t, 2014.

       Institutional Adiustment

       According to a BOP SENTRY inquiry, the defendant has not committed any infractions
       since being incarcerated.

       The Offense Conduct

13.    This investigation was conducted by agents of the DEA and was based upon
       observations, conversations with other law enforcement agents and the examination of
       reports and records. During the course of the investigation, law enforcement agents
       worked with a witness (CW) and a conﬁdential informant (Cl). it is noted that all
       telephone conversations and meetings were either recorded or surveilled by agents.

       in March 2013, the CW advised agents that he knew an individual, later identified as
       JOHN THOMPSON, a/k/a "Ya Ya," who participated in home invasion robberies of drug
       dealers and had connections to crews that conducted these types of robberies.

       During that same month, at agents’ direction, the CW called JOHN THOMPSON, and
       told THOMPSON that he knew of a tipster who had int'onnation on a drug trafﬁcking
       organization that could be robbed. THOMPSON told the CW that he was interested in
       meeting the tipster and carrying out the robbery. The CW and THOMPSON arranged to
       meet in New York, NY to further discuss the robbery. The CW told THOMPSON that
       the tipster would be there.

16.    On March 16. 2013. the CW and CH, who was posing as the tipster, picked up JOHN
       THOMPSON from the Port Authority Bus Terminal in New York, NY and took him to a
       restaurant on 34th Street and mm Avenue. Following the meeting, agents learned that
       the CW and CH explained to THOMPSON that C1~l had inside information that a drug
       trafﬁcking organization planned to ship from Miami, FL to New York, NY multiple
       kilograms of cocaine and heroin, which could be robbed with force. Cl-l told
       THOMPSON that C 1—1's "girlfriend" would travel with the members of the organization
       who would be transporting the narcotics shipment, and that she would provide updates to
       CL].
